Opinion issued April 15, 2009










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-00284-CV
____________

IN RE PHIL MARKS AND TIM WILSON, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators, Phil Marks and Tim Wilson, have filed a petition for writ of
mandamus, accompanied by a motion for leave to file the petition for writ of
mandamus, complaining of (1) the trial judge’s


 written ruling, signed February 8,
2008, reciting that he lacks plenary power to rule on relators’ post-judgment motion
and (2) the trial judge’s failure to rule on that motion.
          We deny the petition for a writ of mandamus and the motion for leave to file
same.



PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.